MEMORANDUM **
Marine Topushyan, a native of the former Soviet Union and citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s (“IJ”) order denying her application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of asylum for substantial evidence, see Mamouzian v. Ashcroft, 390 F.3d 1129, 1133 (9th Cir.2004), and we grant the petition for review and remand for further proceedings.
Topushyan testified that she was detained for four days, sexually assaulted, beaten until she lost consciousness during two separate encounters with government authorities and threatened on numerous occasions to cease her political activities and the agency deemed her testimony credible. Based on this testimony, a reasonable fact finder would be compelled to conclude that Topushyan suffered past persecution on account of her political opinion. See Mamouzian, 390 F.3d at 1134; see also Shoafera v. INS, 228 F.3d 1070, 1074-75 (9th Cir.2000) (sexual assault may constitute past persecution when on account of a protected ground).
Once a petitioner demonstrates past persecution, she is entitled to a presumption of a well-founded fear of future persecution. See Mamouzian, 390 F.3d at 1135; 8 C.F.R. § 208.13(b)(1). The government may rebut that presumption by establishing changed country conditions. See Mamouzian, 390 F.3d at 1135. Here, neither the IJ nor the BIA reached the issue of changed country conditions. Accordingly, we remand to the BIA to consider whether the government rebutted the presumption of a well-founded fear of persecution. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
*719PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.